DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 11-20 is/are cancelled.
Applicant’s amendments have overcome prior rejections based on 35 U.S.C. 112.

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 1/6/2021 have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding Claims was given in a telephone interview with David J. Muzilla (Registration No. 50,914) on 3/8/2021.

Claims - - Please amend claim 1 and cancel claims 11-20 as follows:

1. (Currently Amended) A system supporting predictive and preventative maintenance, the system comprising: 

a central controller; and 
a communication network operatively connected to the central controller and the plurality of manufacturing cells and configured to support data communications between the central controller and the cell controller of each of the plurality of manufacturing cells, 
wherein the central controller is configured to: 
collect cell data over time from the cell controller of each of the plurality of manufacturing cells, via the communication network, wherein the cell data is related to at least one of operation, performance, or servicing of a same component type of each of the plurality of manufacturing cells to form a set of aggregated cell data for the component type, wherein a component of the component type is associated with the at least one of the welding equipment, the cutting equipment, or the additive manufacturing equipment and is not a weld, and wherein the cell data includes feedback data indicating a percent of degradation of components of the component type, and 
and analyze the set of aggregated cell data, including the feedback data, to generate an updated predictive model related to future maintenance of the component type.

11-20. (Canceled)

Allowable Subject Matter
Claim(s) 1-10 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119